Mr. Justice del Toro
delivered the opinion of the court. The plaintiff sued for $10,000 damages and the court gave judgment for $500. The defendant appealed to this court and prepared a transcript of the record which was approved by the trial court. A copy of the transcript was certified to by the clerk of the lower court upon payment of the fees and the defendant filed it in this court.
At this stage the plaintiff moved to amend the transcript by adding a certified copy of a notice of an appeal by him from the judgment. The defendant objected and submitted a certificate of the clerk of the district court showing that although the plaintiff appealed from the judgment he filed no statement of the case, the only statement of the case filed *4being the one filed by the defendant for the purposes of "his appeal. The plaintiff filed a new motion in .which he alleged that as the same facts were involved he did not consider it necessary to prepare another transcript in support of his appeal. It does not appear that there was any stipulation between the parties that the same statement of the case should serve for both appeals.
These being the facts, the conclusion is clear that the plaintiff has no right to profit by the work done and the means used by the defendant for the perfection of his appeal. The citation by the defendant of the case of Puigdollers v. Monroig, 14 P. R. R. 195, is entirely favorable to him. "Within this appeal taken and perfected by the defendant the plaintiff has only such rights as the law and jurisprudence give to au appellee.
The motion of the plaintiff-appellee to amend the record must be overruled.

Motion overruled.

Chief Justice Hernández and Justices Wolf, Aldrey and - Hutchison concurred.